Exhibit 10.9(15)

Execution Copy

AMENDMENT NO. 15

TO THE

UPS QUALIFIED STOCK OWNERSHIP PLAN

AND TRUST AGREEMENT

WHEREAS, United Parcel Service of America, Inc. and certain of its affiliated
companies established the UPS Qualified Stock Ownership Plan and Trust (“Plan”)
effective as of January 1, 1998 to provide their eligible employees with a
matching contribution invested in shares of UPS class A common stock (“UPS
Stock”) and to permit eligible employees to transfer amounts from the UPS
Savings Plan to the Plan for the purpose of investing in UPS Stock;

WHEREAS, the Board of Directors and/or the Executive Committee of United Parcel
Service of America, Inc. (“the Board”) reserved the right in Section 12.1 of the
Plan to amend the Plan from time to time;

WHEREAS, this amendment to the Plan is adopted to provide matching contributions
on Roth contributions to the UPS Savings Plan as if they were pre-tax
contributions.

NOW THEREFORE, pursuant to the authority vested in the Board of Directors and/or
the Executive Committee of United Parcel Service of America, Inc. by
Section 12.1 of the UPS Qualified Stock Ownership Plan and Trust (“Plan”), the
Plan is hereby amended, effective July 30, 2007, by amending the following
sections:

1. Section 1.51, Savings Plan Account, is hereby amended to insert the phrase
“and effective July 30, 2007, Savings Plan Roth Contributions Account”
immediately prior to the “.” at the end of such Section.

2. A new Section 1.67 is hereby added to read as follows:

“1.67 Savings Plan Roth Contributions Account – means the subaccount maintained
as part of a person’s Account to show his or her interest attributable to
transfers from a Roth contribution account under the Savings Plan.”

3. Section 1.48, Pre-Tax Contributions, is hereby amended in its entirety to
read as follows:

Section 1.48 Pre-Tax Contributions “Pre-Tax Contributions” means the sum of
(1) elective deferrals (within the meaning of Code Section 402(g)) made under
the Savings Plan, (2) with respect to an individual who becomes eligible to make



--------------------------------------------------------------------------------

elective deferrals under the Savings Plan during any Plan Year as a result of
losing coverage under a collective bargaining agreement, his or her elective
deferrals (within the meaning of Code Section 402(g)) made under a Collectively
Bargained Plan prior to the last date in such Plan Year on which he or she
became eligible to make elective deferrals under the Savings Plan other than
elective deferrals with respect to which a matching contribution (within the
meaning of Code Section 401(m)) of any amount made under the Collective
Bargaining Plan, (3) with respect to an individual who was a participant in a
Merged Plan who becomes eligible to make elective deferrals under the Savings
Plan as a result of a merger of that plan into the Savings Plan, his or her
elective deferrals (within the meaning of Code Section 402(g) made under such
Merged Plan in the Plan Year in which he or she first became eligible to make
elective deferrals under the Savings Plan, and (4) effective July 30, 2007, Roth
contributions (within the meaning of Code Section 402A) made under the Savings
Plan.”

4. Section 5.1(c), Corrections in this Plan, is hereby amended by adding a new
subsection (6) to read as follows:

“(6) Effective July 30, 2007, in the event that the Pre-Tax Contributions
described in subsection (2) and (3) above consist of any Roth contributions made
under the Savings Plan, such Roth contributions shall be distributed prior to
any Pre-Tax Contributions that are not Roth contributions.”

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc., based upon prior action by its Board of Directors and/or the
Executive Committee has caused this Amendment No. 15 to be adopted.

 

ATTEST:    

UNITED PARCEL SERVICE

OF AMERICA, INC.

/s/    TERI P. MCCLURE     /s/    MICHAEL L. ESKEW Teri P. McClure     Michael
L. Eskew Secretary     Chairman July 28, 2007     July 27, 2007